Case 5:19-cv-00036-RWS Document 674 Filed 03/19/21 Page 1 of 7 PageID #: 33540




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

 MAXELL, LTD.,

                    Plaintiff

        v.
                                                           NO. 5:19-cv-00036-RWS
 APPLE INC.,
                                                           JURY TRIAL DEMANDED
                    Defendant.




                         APPLE INC.’S FINAL TRIAL WITNESS LIST


        Defendant Apple Inc. (“Apple”) hereby submits its final trial witness list pursuant to the

 Court’s Order on March 17, 2021 (Dkt. No. 665). Apple makes no representation that each of

 the witnesses on this list will ultimately be able to attend the trial. Apple does not know the

 precise nature or scope of the testimony and evidence that Maxell, Ltd. (“Maxell”) may seek to

 present at trial or what witnesses will be available to testify at trial. As such, Apple reserves the

 right to modify, amend or supplement this list throughout the balance of this case based on case

 developments, including but not limited to the right to (1) not call certain of the listed witnesses,

 (2) call live, or by deposition, any witness identified on Maxell’s witness lists as Defendant’s

 witness at trial, and (3) call any witnesses necessary to authenticate or lay the foundation for the

 introduction of documents to which Maxell objects (including but not limited to custodians of

 records or authors of prior art). Apple also reserves the right to supplement or modify this list in

 response to further rulings by the Court. At present, Apple intends to call by live testimony—

 whether in person or remote—all witnesses designated as “Will Call” in the table below. Apple

 nevertheless reserves all rights to call the witnesses by deposition, as identified in its deposition




 WEST\293138064.3
Case 5:19-cv-00036-RWS Document 674 Filed 03/19/21 Page 2 of 7 PageID #: 33541




 designations or counter-designations. Apple includes in this list individuals who may be listed

 on Maxell’s witness list without prejudice to its right to object to Maxell’s presentation of those

 witnesses at trial and/or the admissibility of all or part of those witnesses’ testimony, or its right

 to move for the exclusion of those witnesses’ testimony. At this time, Apple identifies the

 following witnesses for trial:

    Witness; Employer;             Will Call          May Call          May, But          Remote Live
    Topic of Testimony                                                Probably Will        Testimony
                                                                        Not Call

  Dr. Gregory Abowd;                   X
  Georgia Institute of
  Technology; facts related
  to prior art systems and
  references

  Dr. Alan Bovik;                      X                                                        X
  University of Texas;
  expert witness for U.S.
  Patent No. 8,339,493

  Kent Broddle; former                 X
  Garmin engineer; facts
  related to prior art
  systems and references

  Tülen Erdem; New York                                                      X
  University; Maxell’s
  offered expert witness
  relating to surveys

  Lance E. Gunderson;                  X
  Echelon Analytics;
  expert witness for
  damages

  Norio Kitagata; Maxell;                                                    X
  Maxell’s corporate
  representative on certain
  topics


                                                 2

 WEST\293138064.3
Case 5:19-cv-00036-RWS Document 674 Filed 03/19/21 Page 3 of 7 PageID #: 33542




    Witness; Employer;         Will Call       May Call     May, But      Remote Live
    Topic of Testimony                                    Probably Will    Testimony
                                                            Not Call

  Marc Krochmal; Apple;           X                                           X
  accused Apple products
  and functionalities

  Alex Ledwith; Apple;            X
  accused Apple products
  and functionalities

  Dr. Vijay Madisetti;                                         X
  Georgia Institute of
  Technology; Maxell’s
  offered expert witness for
  U.S. Patent No.
  8,339,493

  Jun Maeoka; Hitachi,                                         X
  Ltd.; named inventor of
  asserted patent

  Andrew McMahon;                 X
  Apple; accused Apple
  products and
  functionalities

  Dr. Daniel Menascé;             X                                           X
  George Mason
  University; expert
  witness for U.S. Patent
  Nos. 7,116,438and
  6,329,794

  Heather Mewes; Apple;           X
  Apple, pre-suit
  communications, patent
  licensing/acquisition

  Carla Mulhern; Analysis                                      X
  Group, Inc.; Maxell’s
  offered expert witness for
  damages


                                           3

 WEST\293138064.3
Case 5:19-cv-00036-RWS Document 674 Filed 03/19/21 Page 4 of 7 PageID #: 33543




    Witness; Employer;         Will Call       May Call     May, But      Remote Live
    Topic of Testimony                                    Probably Will    Testimony
                                                            Not Call

  Jacob Munford;                  X                                           X
  independent researcher;
  expert witness for
  publication and public
  accessibility of
  documents

  Kenji Nakamura; Maxell;                                      X
  Maxell’s corporate
  witness on certain topics

  Takahiro Nakano;                                             X
  Hitachi Industry &
  Control Solutions; named
  inventor of asserted
  patent

  Shigeto Oeda; Hitachi                                        X
  Industry & Control
  Solutions; named
  inventor of asserted
  patent

  Dr. Joseph Paradiso;            X
  Massachusetts Institute
  of Technology; expert
  witness for U.S. Patent
  Nos. 6,748,317,
  6,480,999, and 6,430,498

  Dr. Craig Rosenberg;                                         X
  Global Technica;
  Maxell’s offered expert
  witness for U.S. Patent
  Nos. 6,748,317,
  6,480,999, and 6,430,498

  Dr. Itamar Simonson;            X                                           X
  Stanford University;
  expert witness relating to
  surveys

                                           4

 WEST\293138064.3
Case 5:19-cv-00036-RWS Document 674 Filed 03/19/21 Page 5 of 7 PageID #: 33544




    Witness; Employer;      Will Call       May Call       May, But         Remote Live
    Topic of Testimony                                   Probably Will       Testimony
                                                           Not Call

  Robert Stoll; Faegre                                         X
  Drinker Biddle & Reath
  LLP; Maxell witness

  Steve Washio; Maxell                                         X
  Corporation of America;
  pre-suit communications

  Dr. Tim Williams; Beach                                      X
  Technologies, LLC;
  Maxell’s offered expert
  witness for U.S. Patent
  No. 7,116,438



 Dated: March 19, 2021
                                        By: /s/ Michael Jay
                                            Melissa R. Smith (TX #24001351)
                                            melissa@gilliamsmithlaw.com
                                            Gilliam & Smith, LLP
                                            303 South Washington Avenue
                                            Marshall, TX 75670
                                            Tel: 903.934.8450
                                            Fax: 903.934.9257

                                            Mark D. Fowler (Pro Hac Vice)
                                            Brent K. Yamashita
                                            Christian Chessman
                                            DLA PIPER LLP (US)
                                            2000 University Ave.
                                            East Palo Alto, CA 94303-2214
                                            Tel: 650.833.2000
                                            Fax: 650.833.2001

                                            Sean C. Cunningham (Pro Hac Vice)
                                            Erin P. Gibson (Pro Hac Vice)
                                            David R. Knudson (Pro Hac Vice)
                                            DLA PIPER LLP (US)
                                            401 B Street, Suite 1700
                                            San Diego, CA 92101
                                            Tel: 619.699.2700

                                        5

 WEST\293138064.3
Case 5:19-cv-00036-RWS Document 674 Filed 03/19/21 Page 6 of 7 PageID #: 33545




                                        Fax: 619.699.2701

                                        Michael Jay (Pro Hac Vice)
                                        DLA PIPER LLP (US)
                                        2000 Avenue of the Stars, Suite 400
                                        Los Angeles, CA 90067
                                        Tel: 310.595.3000
                                        Fax: 310.595.3300

                                        Aaron G. Fountain
                                        Zachary Loney
                                        DLA PIPER LLP (US)
                                        401 Congress Avenue, Suite 2500
                                        Austin, Texas 78701-3799
                                        Tel: 512.457.7000
                                        Fax: 512.457.7001

                                        Dawn M. Jenkins
                                        DLA PIPER LLP (US)
                                        1000 Louisiana, Suite 2800
                                        Houston, TX 77002-5005
                                        Tel: 713.425.8490
                                        Fax: 713.300.6012

                                        Paul Steadman
                                        Stephanie Lim (Pro Hac Vice)
                                        DLA PIPER LLP (US)
                                        444 West Lake Street, Ste. 900
                                        Chicago, IL 60606
                                        Tel: 312.368.4000
                                        Fax: 312.236.7516

                                    Counsel for Defendant Apple Inc.




                                    6

 WEST\293138064.3
Case 5:19-cv-00036-RWS Document 674 Filed 03/19/21 Page 7 of 7 PageID #: 33546




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

 service are being served this 19th day of March, 2021 with a copy of this document via

 electronic mail.

                                                     /s/ Michael Jay
                                                     Michael Jay




                                              7

 WEST\293138064.3
